EXHIBIT 12 GILAT SATELLITE NETWORKS LTD. Computation of Ratios of Earnings to Fixed Charges Year ended December 31, (Dollars in thousands, except ratios) Earnings: Income before taxes on income Add: Fixed charges Deduct: Interest on capital notes recognized in 2003 based on FAS 15. Fixed Charges: Interest expense Interest on troubled debt recorded in 2003 according to FAS 15 Amortized discounts An estimate of the interest within rental expenses 4 Ratio of Earnings to Fixed Charges (* ) (*)The earnings for year ended December 31, 2008 were inadequate to cover total fixed charges. The coverage deficiency for total fixed charges for the year ended December 31, 2008 was $0.3 million.
